Exhibit 10.1

AMENDMENT TO ACQUISITION AGREEMENT

THIS AMENDMENT TO ACQUISITION AGREEMENT (this “Amendment”), dated as of
January 21, 2014, is entered into by and among Overland Storage, Inc., a
California corporation (“Buyer”), on the one hand, and Tandberg Data
Holdings S.à r.l., a private limited liability company (société à responsabilité
limitée) incorporated under the laws of the Grand Duchy of Luxembourg, having
its registered office at 46A, avenue J.F. Kennedy, L-1855 Luxembourg, registered
with the Luxembourg Register of Commerce and Companies (R.C.S. Luxembourg) under
number B 147.829 (the “Company”), and the persons listed on Schedule I attached
hereto (collectively, the “Company Shareholders”), on the other hand (each a
“Party” and together the “Parties”).

WHEREAS, the Parties previously entered into that certain Acquisition Agreement
(the “Acquisition Agreement”), dated as of November 1, 2013, pursuant to which,
among other things, Buyer shall acquire from the Company Shareholders 100% of
the capital shares of the Company (the “Acquisition”) (capitalized terms used
herein and not defined herein shall have the meanings ascribed to them in the
Acquisition Agreement);

WHEREAS, pursuant to Section 11.8 of the Acquisition Agreement, the terms or
provisions of the Acquisition Agreement may be amended, and the observance of
any term of the Acquisition Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only by a
writing signed by Buyer, the Company and the Company Shareholders; and

WHEREAS, the Parties desire to amend the Acquisition Agreement as set forth
below;

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1. Purchase and Sale of TD Corp. Immediately prior to the Closing of the
Acquisition, the Company shall sell to Buyer, and Buyer shall purchase from
Seller, 100% of the issued and outstanding capital stock (the “Shares”) of
Tandberg Data Corporation, a Delaware corporation (“TD Corp”), and a
wholly-owned subsidiary of the Company, pursuant to a Stock Purchase Agreement
in substantially the form attached hereto as Exhibit A. The aggregate purchase
price for the Shares shall be $10,000 (the “Purchase Price”).



--------------------------------------------------------------------------------

2. Board of Directors of Buyer. Section 8.5 of the Acquisition Agreement is
hereby amended by deleting such Section 8.5 in its entirety and substituting in
lieu thereof the following:

“Within three (3) Business Days after the Closing, Buyer shall cause the size of
the board of directors of Buyer to be set at seven (7) directors. In connection
with the increase of the size of the board of directors of Buyer from five
(5) directors to seven (7) directors, within two (2) weeks after the Closing
Buyer shall cause the board of directors of Buyer to appoint two (2) directors
approved by the Company Shareholders to fill the additional director positions.
Such directors shall serve for the same term as the other directors, or until
their earlier death, resignation or removal in accordance with the Charter
Documents of Buyer.”

3. Assignment of Company Interests to Acquisition Subsidiary. Section 2.1(b) of
the Acquisition Agreement is hereby amended by replacing the reference therein
to “Company Shares” with “Company Interests.”

4. Closing. Section 2.3 of the Acquisition Agreement is hereby amended by
deleting such Section 2.3 in its entirety and substituting in lieu thereof the
following:

“Subject to the earlier termination of this Agreement pursuant to Article 10,
the Closing shall take place at the offices of O’Melveny & Myers LLP, 2765 Sand
Hill Road, Menlo Park, California 94025, at 5:00 p.m. Pacific time on the
Closing Date, provided, however, that to the extent possible pursuant to
Applicable Law, the Closing may take place by exchange of executed documents by
facsimile or email transmission.”

5. Nordea Debt. Section 7.11 of the Acquisition Agreement is hereby amended by
deleting such Section 7.11 in its entirety and substituting in lieu thereof the
following:

“On or prior to the Closing Date, the Company shall (i) convert, or cause to be
converted, the Debt into Company Shares other than US$400,000 of Debt owed by
the Company to FBC which, by execution of the Amendment to Acquisition Agreement
dated January 21, 2014, FBC acknowledges and agrees shall be, immediately prior
to

 

2



--------------------------------------------------------------------------------

Closing, deemed satisfied in full and the Company shall hereby be released from
all liability therefor; provided, that the Company shall repay in full all of
the Debt set forth on Schedule 7.11, which shall not be converted into Company
Shares; provided, further, that following the repayment in full of the Debt set
forth on Schedule 7.11, the Company shall not terminate and shall cause to be
maintained (x) the outstanding Guarantee to secure payment in an aggregate
amount up to $600,000 issued by Nordea Bank Norge ASA for the benefit of
Hewlett-Packard Europe B.V. (the “Nordea Bank Guarantee”) and (y) the
outstanding Overdraft Facility dated August 3, 2010 provided to Tandberg Data
Norge AS, an indirect Subsidiary of the Company organized under the laws of
Norway (“Tandberg Norway”), by Nordea Bank Norge ASA in an aggregate principal
amount not to exceed $1,250,000 (the “Nordea Overdraft Facility”), which is
secured by a lien on certain assets of Tandberg Norway; and (ii) obtain executed
UCC-2 or UCC-3 termination statements (or any other applicable termination
statement) executed by each Person holding a security interest in any assets of
any Group Company as of the Closing Date terminating any and all such security
interests and evidence reasonably satisfactory to Buyer that all Encumbrances on
assets of any Group Company shall have been released prior to, or shall be
released simultaneously with, the Closing, other than in respect of any security
interest in respect of the Nordea Bank Guarantee or the Nordea Overdraft
Facility.”

6. Nordea Cash Collateral. Buyer acknowledges that Nordea Bank Norge ASA
(“Nordea”) did not permit set-off of the US$400,000 cash collateral (the “Cash
Collateral”) held by Nordea in respect of the Nordea Bank Guarantee. Buyer
covenants to procure that Nordea will pay over all or any portion of the Cash
Collateral that would otherwise be paid over to the Company or Tandberg Data
Norway directly to FBC Holdings S.à r.l. promptly following the termination of
the Nordea Bank Guarantee on or around March 31, 2014.

7. No Other Amendments. The Parties each hereby acknowledge, agree and
understand that except as expressly set forth above, this Amendment (i) shall
not amend, modify or otherwise impact any provision of the Acquisition
Agreement, all of which shall remain in effect, and (ii) shall not serve as a
waiver of, and shall be without prejudice to, any rights,

 

3



--------------------------------------------------------------------------------

remedies, claims or defenses of any Party under the Acquisition Agreement or
otherwise, all of which are expressly reserved by the respective Parties.

8. Counterparts. This Amendment may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall be deemed to be one
and the same agreement. A signed copy of this Amendment delivered by facsimile,
e-mail or other means of electronic transmission shall be deemed to have the
same legal effect as delivery of an original signed copy of this Amendment.

[SIGNATURE PAGE FOLLOWS]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment on the date
first written above.

 

BUYER OVERLAND STORAGE, INC. By:   /s/ Eric L. Kelly Name: Eric L. Kelly Title:
President and Chief Executive Officer COMPANY TANDBERG DATA HOLDINGS S.À R.L.
/s/ Fabrice Rota Name: Manacor (Luxembourg) S.A. Title: Manager A /s/ James H.
Tucker Name: Cyrus Capital Partners, L.P. Title: Manager B

[Signature Page to Amendment of Acquisition Agreement]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment on the date
first written above.

 

COMPANY SHAREHOLDERS FBC HOLDINGS S.À R.L. /s/ Fabrice Rota Name: Manacor
(Luxembourg) S.A. Title: Manager A /s/ James H. Tucker Name: Cyrus Capital
Partners, L.P. Title: Manager B TANDBERG DATA MANAGEMENT S.À R.L. /s/ Fabrice
Rota Name: Manacor (Luxembourg) S.A. Title: Manager A /s/ James H. Tucker Name:
Cyrus Capital Partners, L.P. Title: Manager B

[Signature Page to Amendment of Acquisition Agreement]

 

6



--------------------------------------------------------------------------------

SCHEDULE I

COMPANY SHAREHOLDERS

Company Shareholders

FBC Holdings S.à r.l.,

a Luxembourg private limited liability company (société à

responsabilité limitée) having its registered office at L-1855

Luxembourg, 46A, avenue J.F. Kennedy

Tandberg Data Management S.à r.l.,

a Luxembourg private limited liability company (société à

responsabilité limitée) having its registered office at L-1855

Luxembourg, 46A, avenue J.F. Kennedy



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF STOCK PURCHASE AGREEMENT